      Case 3:19-cv-00160 Document 15 Filed on 07/09/19 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    July 09, 2019
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

FEDERAL TRADE COMMISSION,                    §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 3:19-CV-00160
                                             §
IBACKPACK OF TEXAS LLC, et al,               §
                                             §
        Defendants.                          §

                             ORDER STRIKING MOTION

       Pending before the Court is Defendant Douglas Monahan’s Motion to Dismiss
(Dkt. 13); however, it is deficient in the area (s) checked below:

          (NOTE: “L.R.” refers to the Local Rules, Southern District of Texas)

1. ___ Pleading is not signed. (L.R.11.3)

2. ___ Pleading is not in compliance with L.R.11.3.A (1) through (6)

3. ___ Caption of the pleading is incomplete. (L.R.10.1)

4. ___ No certificate of service, or explanation why service is not required. (L.R.5.4)

5. ___ Motion is not in compliance with L.R.7:

       a. ___ No statement of opposition or non-opposition. (L.R.7.2)

       b. ___ No statement re conference w/opposing counsel. (L.R.7.1 .D)

       c. ___ Separate proposed order not provided. (L.R.7.1.C)

6. ___ Motion to consolidate is not in compliance with L.R.7.6.

7. _X__ Other:

       a. ___ Red vertical lines on pleading. (L.R.11.4)

       b. ___ Computer codes on proposed order (Galveston General Order 2000–1)


1/2
      Case 3:19-cv-00160 Document 15 Filed on 07/09/19 in TXSD Page 2 of 2




       c. ___ No space provided for date on proposed order

       d. ___ No leave of court

       e. ___ Original and One Copy filing requirement. (L.R.5.2)

       f. _X__ Motion does not comply with Court’s Procedures.
                    See Hanks Procedures 6.B.

      The Clerk is hereby ORDERED to strike the above instrument (s) from the record
and notify counsel of such action.

       SIGNED at Galveston, Texas, this 9th day of July, 2019.


                                              ___________________________________
                                              George C. Hanks Jr.
                                              United States District Judge




2/2
